Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2, 3, 7, 13, 14, 16, and 18 are cancelled.  Claims 1, 4-6, 8-12, 15, 17, 19, and 20 are pending and under examination.   
Priority
The instant application claims priority from US provisional application 62/340,316 filed on 05/23/2016.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 
Rejections Withdrawn
	The rejection under USC 112(b) for indefiniteness of dependency is withdrawn as applicant has amended the dependency of the claim.  
	The rejection under USC 102(a)(1) over Mitani is withdrawn per applicant’s amendment to claim 12.  
	As these rejections are withdrawn, arguments toward these rejections are now moot.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu US2011/0120942.  
Niu teaches coating with a polyoxazoline solution and optionally a polyalkylene oxide material (abstract). Niu teaches 0.05% PEOX, 0.1% PEOX, 0.15% PEOX and 0.2% PEOX (table 1 and paragraph 61).  Oxazoline polymers are taught as modifiers (paragraphs 19 and 20) and Niu provides for copolymers and homopolymers thereof.  Niu teaches antimicrobial quaternary ammonium (paragraph 37).  Niu indicates that the polymer solution contains at least 0.001 to  less than about 1 wt% of the modifier (paragraph 57).  Niu teaches dipping, spraying and other means of coating (paragraph 15).  Niu teaches “in some embodiments, the invention includes contacting the polyamide membrane with an emulsion or microemulsion including an internal 
Niu does not indicate controlling odors, however, Niu is a polymeric material with a oxazoline polymer coating, and thus, acts to control odors on the material (see MPEP 2112 – a property/characteristic does not have to be recognized in the prior art where it would inherently have that property or characteristic. Note that Niu provides for the materials and the steps of the method.   Niu allows for use of binders materials in the coating solution (acrylates, methacrylates) and provides for overlapping concentrations of oxazoline polymer with the instant claims (MPEP 2144.05).  Niu allows for the use of antimicrobials including quaternary ammonium.  Thus, one of ordinary skill in the art at the time of instant filing would have added compounds and worked within oxazoline polymer/binder concentrations of the prior art in order to produce the instantly claimed method and article with a reasonable expectation of success.  Textile articles allow for a wide variety of articles that could be used in the textile industry, and thus, materials of Niu can be consider textile materials.    

Claims 1, 4-6, 8, 9, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acquarulo WO 2001/034385 and Niu US2011/0120942.  

Acquarulo does not teach the concentration of the poly-2-oxazoline solution used for the applying.  Acquarulo does not indicate odor control.  
Since Acquarlo teaches a fiber with a coating of oxazoline polymer, it provides for an article that provides odor control (see MPEP 2112).  Note that Acquarlo provides for the materials and the steps of the method. 
Niu teaches coating with a polyoxazoline solution and optionally a polyalkylene oxide material (abstract). Niu teaches 0.05% PEOX, 0.1% PEOX, 0.15% PEOX and 0.2% PEOX (table 1 and paragraph 61).  Oxazoline polymers are taught as modifiers (paragraphs 19 and 20) and Niu provides for copolymers and homopolymers thereof.  Niu teaches antimicrobial quaternary ammonium (paragraph 37).  Niu indicates that the polymer solution contains at least 0.001 to  less than about 1 wt% of the modifier (paragraph 57).  Niu teaches dipping, spraying and other means of coating (paragraph 15).  Niu teaches “in some embodiments, the invention includes 
One of ordinary skill in the art at the time of instant filing would have utilized oxazoline polymer and binder solutions to coat polymeric materials by the teachings of the references to produce articles with oxazoline polymer coatings with a reasonable expectation of success.  Each of the references is to oxazoline polymer coatings of polymeric materials (MPEP 2144.06).  Niu provides for an overlapping range of binder (group that includes oxazoline polymers by teachings of Niu).  Thus, one of ordinary skill in the art at the time of instant filing would have worked within ranges provided by Niu to provide for amounts of oxazoline polymer in a solution where Niu provides for an overlapping range (MPEP 2144.05).  Niu also allows for the addition of quaternary ammonium to the coating material of the formulations. Textile articles allow for a wide variety of articles that could be used in the textile industry, and thus, materials of Niu and Acquarlo can be consider textile materials.    

Maintained Rejections
Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam WO 2008/100993, Ginter US 4408001 and Wilson US 5536505.  

Sambasivam teaches applying a deodorizing composition to ostomy or incontinence bags (textile materials) to effectively reduce odor.  Sambasivam teaches the composition in the form of an adhesive, liquid, gel, sachet, tablet, paste, powder or fabric (abstract).  Sambasivam teaches the composition comprises a polymer with oxazoline where the oxazoline is an alkyl oxazoline, an aryl oxazoline, or combinations thereof (abstract and first paragraph of the detailed description).  Sambasivam teaches the film material of the pouch/bag that would be treated (see background of invention).  Example 1 teaches a sprayable liquid composition with a peroxydone solution.  Sambasivam teaches including the composition into a polyethylene film (example 4).  As the deodorizing composition contains polyoxazoline and is applied to articles, it is capable of adsorbing carboxylic acid after application (see MPEP 2112 – a composition and its properties are inseparable).  
Sambasivam does not teach the particular concentration range of claim 1, modified polymers of claims 11 and 12, and compounding the polyoxazoline with the material.
Ginter teaches sanitizing complexes for sanitizing or disinfecting substrates (see abstract and column 8).  Ginter teaches dipping the substrate or washing and scrubbing the substrate (column 8, lines 18-29).  Ginter teaches in examples 1-16 (starting in column 8) using 
Wilson provides for a composition with 5 to 80 wt% of polyoxazoline (claim 1 of Wilson).  Wilson teaches poly-2-ethyl-2-oxazoline as a water soluble polymer (examples).  
One of ordinary skill in the art at the time of instant filing would have included an oxazoline polymers motivated by the teachings of Ginter into odor reducing compositions of Sambasivam as antimicrobial/antibacterial products like those of Ginter also function to reduce odors by killing odor producing bacteria.  It is advantageous to one of ordinary skill in the art to have a product that reduces odors as well as kills microorganisms in order to maximize the odor reducing effect.  Since Sambasivam’s invention is to reducing odors in ostomy bags, it would be seen as necessary to further disinfect such articles.  In regards to the concentration range as both references encourage the utility of oxazoline homopolymers for the purposes of odor reduction and antibacterial effectiveness, one of ordinary skill in the art would routinely adjust the amount of such polymers to provide desired results (see MPEP 2144.05).  Note that Ginter does provide one teaching that an aqueous solution may contain at least 10% by weight of polymer under normal conditions (column 5 of Ginter).  This concentration range represents an option that may be utilized in an embodiment, but does not close Ginter to other effective amounts especially as conditions can change.  This would depend on the type of delivery composition, the type of .   

Claims 8 and 10 in addition to Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam WO 2008/100993; Ginter US 4408001, Wilson US 5536505 and Fratini US 2007/0036672.  
Sambasivam, Ginter and Wilson teach the claims as discussed above.  
Sambasivam, Ginter and Wilson do not teach Sambasivam does not teach including a (polymeric) binder in the composition or the limitation of claim 10.
Fratini teaches textile and footwear products (socks, stockings, other footwear) treated with a composition having an active ingredient and a polymeric binder that can be acrylic, silicone, urethane or others (abstract and claims 1-3 of Fratini).  Fratini teaches that the binder provides stable adherence of the active ingredient to the product (thus, compounding of the active to the product) (see claim 1 of Fratini).  
One of ordinary skill in the art at the time of instant filing would have included polymeric binders of Fratini in the deodorant compositions in order to increase adherence of the active ingredient, which in the case of Sambasivam is oxazoline polymer.  Each reference is to deodorizing a substrate/material (see MPEP 2144.06 – combination for the same purpose).  Although Sambasivam may discuss the deodorizing of ostomy and incontinence bags, it is more .  

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam WO 2008/100993, Ginter US 4408001, Wilson US 5536505 and Brem WO 2006026572.  
Sambasivam teaches applying a deodorizing composition to ostomy or incontinence bags (textile materials) to effectively reduce odor.  Sambasivam teaches the composition in the form of an adhesive, liquid, gel, sachet, tablet, paste, powder or fabric (abstract).  Sambasivam teaches the composition comprises a polymer with oxazoline where the oxazoline is an alkyl oxazoline, an aryl oxazoline, or combinations thereof (abstract and first paragraph of the detailed description).  Sambasivam teaches the film material of the pouch/bag that would be treated (see background of invention).  Example 1 teaches a sprayable liquid composition with a peroxydone solution.  Sambasivam teaches including the composition into a polyethylene film (example 4).  As the deodorizing composition contains polyoxazoline and is applied to articles, it is capable of adsorbing carboxylic acid after application (see MPEP 2112 – a composition and its properties are inseparable).  
Sambasivam does not teach the particular concentration range of claim 1, modified polymers of claims 11 and 12 and the compounding step.
Sambasivam does not teach the let down rate as in the instant claims, which relates to amount of solid odor absorber incorporated into polymeric material.  

Wilson provides for a composition with 5 to 80 wt% of polyoxazoline (claim 1 of Wilson).  Wilson teaches poly-2-ethyl-2-oxazoline as a water soluble polymer (examples).  
Brem teaches masterbatches and methods to improve masterbatch compounding (abstract and title).  Brem teaches “The masterbatches are typically made into a physical form (pellet, flake, chip, etc.) suitable for "let down" (added at a low concentration) at a rate of 1-10% by weight of the resulting composition. For example, a concentrate with 25% by weight of an additive that is let down at 1% by weight into the final polymer will have a resultant concentration of 0.25% (1 % of 25%). If the finishing method properly distributes additives previously dispersed in the masterbatch, the polymer in the finished article will have properties as if the additives were directly compounded into the base polymer.” (page 2).  Brem also teaches “There are several important advantages to use of a masterbatch. From a practical standpoint, incorporating 1% of a masterbatch pellet or chip with 25% of an additive is technically less difficult than incorporating 0.25% of the same additive in the form of a fine 
One of ordinary skill in the art at the time of instant filing would have included an oxazoline polymers motivated by the teachings of Ginter into odor reducing compositions of Sambasivam as antimicrobial/antibacterial products like those of Ginter also function to reduce odors by killing odor producing bacteria.  Brem motivates using a masterbatch process at let down rates of the instant claims to incorporate additives into polymer materials as it less expensive and can be done in relatively small amounts.  It is advantageous to one of ordinary skill in the art to have a product that reduces odors as well as kills microorganisms in order to maximize the odor reducing effect.  Since Sambasivam’s invention is to reducing odors in ostomy bags, it would be seen as necessary to further disinfect such articles.  In regards to the concentration range as both references encourage the utility of oxazoline homopolymers for the purposes of odor reduction and antibacterial effectiveness, one of ordinary skill in the art would routinely adjust the amount of such polymers to provide desired results (see MPEP 2144.05).  Note that Ginter does provide one teaching that an aqueous solution may contain at least 10% by weight of polymer under normal conditions (column 5 of Ginter).  This concentration range represents an option that may be utilized in an embodiment, but does not close Ginter to other effective amounts especially as conditions can change.  This would depend on the type of delivery composition, the type of article to be deodorized/disinfected and the intensity of the .   

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter US 4408001; Kramer US 4941989 and Fratini US 2007/0036672.   
Applicant has added “a binder” to the article of claim 17.  A binder was not present in claims 17, 19 or 20 in the previous claim set.  
The new limitation of “having been treated with an odor adsorbing solution” is a product-by-process limitation (MPEP 2113).  If the prior art provides for an article with a quaternary ammonium compound or a mixture of quaternary ammonium compounds; an oxazoline homopolymer or an extended or a modified polymer based on the oxazoline homopolymer; and a binder, it will read on the claim regardless of how the product was made.  
Ginter teaches sanitizing complexes for sanitizing or disinfecting substrates (see abstract and column 8).  Ginter teaches dipping the substrate or washing and scrubbing the substrate (column 8, lines 18-29).  Ginter teaches in examples 1-16 (starting in column 8) using polymerized 2-ethyl-2-oxazoline.  Ginter teaches poly-2-oxazines including copolymers that would include monomers of 2-ethyl-2-oxazoline, 2-propyl-2-oxazoline, 2-methyl-2-oxazoline and oxazoline monomers.  Ginter indicates that homopolymers of 2-ethyl-2-oxazoline and homopolymers of 2-methyl-2-oxazoline are preferred (column 4).  As Ginter recognizes these as 
Ginter does not teach one or more quaternary ammonium compounds or a binder.
Kramer teaches a cleansing and disinfecting composition comprising quaternary ammonium salt (abstract and examples).  Kramer teaches the quaternary ammonium salts in columns 3 and 4.   Kramer teaches incorporation of the disinfectant into various items like wipes, sponges and brushes (abstract).  
Fratini teaches textile and footwear products (socks, stockings, other footwear) treated with a composition having an active ingredient and a polymeric binder that can be acrylic, silicone, urethane or others (abstract and claims 1-3 of Fratini).  Fratini teaches that the binder provides stable adherence of the active ingredient to the product (thus, compounding of the active to the product) (see claim 1 of Fratini).  Fratini teaches a deodorizing ingredient (claim 1 of Fratini).  
One of ordinary skill in the art at the time of instant filing would have utilized quaternary ammonium salts of Kramer and binders for binding of active ingredients by teachings of Fratini for disinfecting benefits in a compositions for sanitizing/disinfecting taught in Ginter as both compositions are used for disinfecting (having disinfecting activity) (see MPEP 2144.06).  Fratini motivates that compositions with active ingredients and binders are added for stable adherence of active ingredient to the product.  Thus, a binder would be a useful component in making articles based on teachings of Ginter and Kramer.

s 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani JP2014070304A (Espacenet English translation) and Brem WO 2006/026572.  
Note that the odor adsorber has the option of being an oxazoline homopolymer; an extended polymer based on an oxazoline homopolymer; or a modified polymer based on an oxazoline polymer.  The limitation that was imported into claim 12 only further defines the modified polymer, but does not indicate that this option has to be included in the formulation of the method.  
Mitani teaches providing a fabric with bacteriostatic and deodorant properties with polyester fiber comprising 60% by mass or more of a polyester fiber with a polymer that contains oxazoline (an oxazoline polymer) (abstract).  Mitani teaches a ratio (xd/xp) of 0.3 (3% of the composition) (in English translation).  Examples of the reference such as 3-5 have methacrylate compounds or methacrylic acid and polymers with oxazoline.  Mitani teaches fabric, which is a textile (abstract).  Mitani teaches polymerizing the coating with the oxazoline compound onto the surface of the polyester fiber (part (D)).  
Mitani does not teach the let down rate as in the instant claims, which relates to amount of solid odor absorber incorporated into polymeric material.  
Brem teaches masterbatches and methods to improve masterbatch compounding (abstract and title).  Brem teaches “The masterbatches are typically made into a physical form (pellet, flake, chip, etc.) suitable for "let down" (added at a low concentration) at a rate of 1-10% by weight of the resulting composition. For example, a concentrate with 25% by weight of an additive that is let down at 1% by weight into the final polymer will have a resultant concentration of 0.25% (1 % of 25%). If the finishing method properly distributes additives previously dispersed in the masterbatch, the polymer in the finished article will have properties 
One of ordinary skill in the art at the instant time of filing would have used a masterbatch compounding process of Brem to include additives like oxazoline polymers of Mitani into polymeric fibers of Mitani at let down rates of around 0.25% as this is seen as advantageous in the teachings of Brem.  There would be a reasonable expectation of success in producing the method of the instant claims by the teachings of Mitani and Brem.  Both references are to polymeric materials with functional additives (MPEP 2144.06).  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that there are unexpected results that would obviate each of the 103 rejections, however, the applicant does not describe what these unexpected results are nor is there an affidavit presented to demonstrate unexpected results.  
	For this reason, the rejections are maintained.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613